DETAILED ACTION
In Applicant’s RCE filed 10/16/2020, Applicant requested entry of the Response filed 9/16/2020 wherein Applicant amended claims 1, 13, 18 and 21; amended the specification; and submitted replacement drawings. Claims 2, 4, 6, 10-12, 14, 16, 19-20, 22, 25, 30, 32, and 34-39 have been cancelled. Currently, claims 1, 3, 5, 7-9, 13, 15, 17-18, 21, 23-24, 26-29, 31 and 33 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 10/16/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
Allowable Subject Matter
Claims 18 and 21 are allowed for at least the reasons provided in the Examiner’s statement of reasons for allowable subject matter provided in the Non-Final rejection dated 1/6/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-9, 13, 15, 17, 23-24, 26-29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy (GB 2461048) in view of Whitney (GB1599607) and further in view of Meyer et al (US 2009/0299239).
With respect to claim 1, Timothy discloses a device for applying pressure to an underlying surface (wound dressing 10 configured to apply pressure to a wound on a user’s body – pg 3 lines 6-11; figures 1-4), the device (wound dressing 10) comprising:
 a sealed enclosure (enclosure 12 pg 9 line 3) having at least one compartment (compartment 14 – pg 9 lines 2-3; page 2 line 29); a fluid evacuation valve for evacuating fluid from the at least one compartment (pg 3 lines 1-2; pg 6 lines 26-27; pg 9 lines 5-6); and a plurality of spaced apart pillar-like structures positioned within the at least one compartment (pg 2 line 30 – pg 3 line 1; pg 9 line 4; pillars 16 in figures 1-4) characterized in that the pillar-like structures (pillars 16) are arranged in pillar sets of two or more pillar-like structures (as shown i.e. in figures 1-2 each horizontal row of pillars 16 has three or four pillars 16) such that when fluid is evacuated from the at least one compartment the pressure applied to an underlying surface by the first pillar set is different to the pressure applied to an underlying surface by a second pillar set during the same fluid evacuation event (the first set will have three regions along the row where the film layer is drawn into the space between adjacent pillars when air is evacuated as shown in figure 3b whereas the second set will only have two regions because there are fewer pillars 16 – thus the amount by which the dimensions of the dressing are reduced as described on page 5 lines 20-24 will be different for each of the identified first and second sets due to the different number of pillars 16 in each set).

ANNOTATED FIGURE 1 of Timothy (GB 2461048)

    PNG
    media_image1.png
    945
    1094
    media_image1.png
    Greyscale


Timothy does not, however, disclose the pillar-like structures in a first pillar set differing from the pillar like structures in a second pillar set in that the first pillar set comprises pillar-like structures that are positioned closer to each other than the pillar-like structures in the second pillar set and/or in physical characteristics from the pillar like structures in a second pillar set.
Whitney, however, teaches a device configured with cells adapted to apply pressure to a limb in a non-uniform fashion in order to move the blood in the limb in a specific direction such as in a direction towards the user’s heart for alleviating DVT (pg 1 lines 38-42; 47-64) the device 
Timothy also does not disclose that there are a plurality of pillar sets arranged along a longitudinal axis on the device, with each pillar set comprising pillar like structures of a different height, the heights gradually lessening along the axis.
Whitney, however, teaches a device configured with cells adapted to apply pressure to a limb in a non-uniform fashion in order to move the blood in the limb in a specific direction such as in a direction towards the user’s heart for alleviating DVT (pg 1 lines 38-42; 47-64) the device 
Timothy in view of Whitney does not, however, disclose at least three pillar sets arranged along the longitudinal length of the device with each pillar set comprising pillar like structures of a different height, the heights gradually lessening along the length of the device and wherein each of the at least three pillar sets is different to each other.

With respect to claim 3, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that the first pillar set of pillar-like structures is positioned at a first end of the device (as shown in the annotated figure above, the first set of pillars 16 is the lowermost row of pillars along the lower edge of the dressing), with one or more additional pillar sets of pillar-like structures being 
With respect to claim 5, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that the device is a vacuum compression device (the device includes a vacuum release valve – pg 6 lines 26-27; therefore it is inherent that compression is provided through use of a vacuum and the device is interpreted as being a vacuum compression device).
	With respect to claim 7, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that the device is a tube (as shown in figure 4 the dressing 10 is shown wrapped about a limb in a tubular configuration).
claim 8, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that the device is an envelope (dressing 10 comprises a sealed enclosure 12 with a compartment 14 therein – pg 9  lines 2-3; the enclosure 12 best shown in figure 2 is interpreted as being an “envelope”) which can be wrapped around a limb and secured in place (as shown in figure 4 wrapped about a user’s arm; secured in place by means such as a band, strap, Velcro, tape etc – pg 11 lines 12-14).
	With respect to claim 9, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 8) and Timothy also discloses means for securing the device to the surface to which pressure is to be applied (as shown in figure 4 device 10 is wrapped about a user’s arm; it is secured in place by means such as a band, strap, Velcro, tape etc – pg 11 lines 12-14).
With respect to claim 13, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) but Timothy does not, however, disclose the pillar-like structures in a first pillar set differing from the pillar like structures in a second pillar set in that the first pillar set comprises pillar-like structures that are positioned closer to each other than the pillar-like structures in the second pillar set.
Whitney, however, teaches a device configured with cells adapted to apply pressure to a limb in a non-uniform fashion in order to move the blood in the limb in a specific direction such as in a direction towards the user’s heart for alleviating DVT (pg 1 lines 38-42; 47-64) the device comprising two sets of pillar structures (inflatable cells - first set defined by elements 1c, 2c, 3c and 4c; second set defined by elements 1v, 2v and 3v – figure 1) wherein the pillars in the first 
With respect to claim 15, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses one or more additional pillar sets positioned between the first pillar set and second pillar set (as shown in figure 1, there are seven horizontal rows of pillars 16 therefore there are five rows between the uppermost and lowermost rows).
With respect to claim 17, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses each 
With respect to claim 23, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that each pillar-like structure (pillar 16) in a pillar set (row of pillars shown in figure 1) is connected to a neighboring pillar-like structure in the same pillar set by a connecting member (connecting members 26 shown in figures 1-4) in order to define a lattice-like structure (shown in figures 1 and 4; pg 4 lines 9-11).
With respect to claim 24, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 24) and Timothy also discloses that the connecting members (26) are integrally formed with the pillar-like structures or bonded with the pillar-like structures (pg 4 lines 18-20).
	With respect to claim 26, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 23) and Timothy also discloses that at least some pillar-like structures (pillars 16) in one pillar set (a single row of pillars 16 shown in figure 1) are connected to at least some pillar like structures in a different pillar set (as shown in figure 1, the pillars 16 in the lowermost horizontal row are each connected by a member 26 to a pillar 16 in the horizontal row directly above the lowermost row and, also, by a second member 26 to a pillar in the horizontal row above that).
claim 27, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 1) and Timothy also discloses that the sealed enclosure (12) comprises a first and second film layer (first film layer 22 and second film layer 24; pg 9 lines 8-9).
	With respect to claim 28, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 27) and Timothy also discloses that the first and second film layers (22, 24) are formed from a vacuum formable material (i.e. PVC; pg 4 lines 25-26).
	With respect to claim 29, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 27) and Timothy also discloses that the first and second film layers (22,24) are bonded together around their edges to define the sealed enclosure (pg 4 lines 28-29).
With respect to claim 31, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 27) and Timothy also discloses that the plurality of pillar-like structures (pillars 16) are moveably retained between the first and second film layers (pg 5 lines 6-7).
With respect to claim 33, Timothy in view of Whitney and further in view of Meyer discloses the invention as claimed (see rejection of claim 27) and Timothy also discloses that the plurality of pillar-like structures (16) are integrally formed with at least one of the film layers (pg 5 lines 17-18).
	
Response to Amendments/Arguments

Regarding the objections to the drawings, as noted in the Advisory Action dated 9/30/2020, Applicant’s replacement drawings filed 9/16/2020 are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the specification, as noted in the Advisory Action dated 9/30/2020, Applicant’s amendments filed 9/16/2020 are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the interpretation of the claims under 35 USC 112(f), Applicant has cancelled claims 37 and 38 which obviates the basis for this interpretation which, therefore, is no longer applicable.
Regarding the claim objections/allowable subject matter, Applicant’s amendments to claims 18 and 21 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Thus, the Office has indicated that claims 18 and 21 are allowable as noted above. 
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 10-11 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786